UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 Notification of Late Filing SEC FILE NUMBER 333-176256 CUSIP NUMBER 58518C 10 6 (Check One): []Form10-K [] Form20-F[] Form11-K[X] Form10-Q [] Form10-D [] Form N-SAR []Form N-CSR For Period Ended:December 31, 2015 []TransitionReport on Form10-K []TransitionReporton Form20-F []TransitionReport on Form 11-K []TransitionReportonForm10-Q []Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Part I - Registrant Information Meganet Corporation Full Name of Registrant N/A Former Name if Applicable - 1 - 2510 E. Sunset Rd. Unit 5-777 Address of Principal Executive Office (Street and Number) Las Vegas, Nevada 89120 City, State and Zip Code Part II - Rules 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box, if appropriate) [X](a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X](b) The subject annual report, semi-annual report, transition report on Form 10-K,Form 20-F,11-K, Form N- SAR, or Form N-CSR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or subject distribution report on Form 10-D, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and [X](c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. Part III - Narrative State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof could not be filed within the prescribed period. We are filing the extension in order to give our auditors time to complete their review of the 10-Q. Part IV - Other Information (1) Name and telephone number of person to contract in regard to this notification. Gary R. Henrie, Esq. 310-1419 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). [X] Yes [] No - 2 - (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?[] Yes [X] No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Meganet Corporation (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:February 16, 2016By:/s/ Saul Backal Saul Backal, CEO - 3 -
